Citation Nr: 1410775	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a May 2009 decision by the RO which denied, in part, service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The appellant appeared before the undersigned via videoconferencing at the RO on January 15, 2014.  The appellant declined to move forward with the hearing due to a procedural problem.  The Board notes that in March 2009, the appellant properly executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Texas Veterans Commission as her authorized representative.  Thereafter, two additional VA Form 21-22a, Appointment of Individual as Claimant's Representative were received at the RO in March 2011 and January 2014, appointing Frances Bowman and Ronnisha Bowman, respectively.  However, no attorney from the Bowman Law Group is VA accredited and therefore not authorized to represent claimants before VA.  As such, the Board cannot recognize the documents as authorized appointments of representation.  Thus, the appellant agreed to a postponement of hearing date.  Thereafter, the undersigned was informed by the BVA Hearing Team that the appellant continues to desire representation from the Bowman Law Group and wants this firm to have the opportunity to review the claims file.  The Board finds good cause for the rescheduling of the hearing date and allowing an attorney from the Bowman Law Group the opportunity to undergo appropriate action to become VA accredited to enable representation of the appellant in her claim.  

Accordingly, the case is REMANDED for the following action:  

The RO should take appropriate steps in order to schedule the appellant for a hearing with a Veterans Law Judge of the Board via videoconference at the local office, in accordance with her request.  A copy of the notice to the appellant of the scheduling of such hearing should be placed in the record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

